Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The amendment filed June 11, 2022 has been entered.  Claims 1-4, 7-14, and 17-23 are currently pending.

Terminal Disclaimer
The terminal disclaimer filed on June 15, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,307,241 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-4, 7-14, and 17-23 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or disclose a valve prosthesis comprising a support frame and valve clasper as claimed, particularly wherein the valve clasper is coupled to and movable relative to the support frame and along the longitudinal axis between a nesting position during delivery and an engagement position during placement at the native valve in combination with a filter sheet being coupled to the support frame and the valve clasper, wherein the filter sheet is configured to permit blood flow and prevent passage of debris therethrough.  Additionally, the prior art fails to teach or disclose a method to implant a valve prosthesis in a patient, as claimed, particularly comprising the step of permitting blood flow through a filter sheet coupled to the support frame and the valve clasper for restricting passage of debris through the filter sheet.  Of the closest prior art, Zhang (US 2010/0249915) fails to teach a filter sheet being coupled to the support frame and the valve clasper, wherein the filter sheet is configured to permit blood flow and prevent passage of debris therethrough.  Applicant’s arguments filed June 11, 2022 have been fully considered and are persuasive.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE MARIE RODJOM whose telephone number is (571)272-3201. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE M RODJOM/Primary Examiner, Art Unit 3771